Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 4,954,960) in view of Raney (US 2009/0005712). Lo discloses a phacoemulsification apparatus comprising a phacoemulsification probe including a horn (proximal portion of probe 22), a needle (tip 26; fig. 1) configured for insertion into a lens capsule of a human eye, and a piezoelectric actuator (28/30) configured to vibrate the horn and the needle and having a resonant frequency, a signal generator (56; col. 10, ll. 62-68) configured to generate a drive signal to drive a vibration of the piezoelectric actuator, phase detection circuitry (50,52,54) configured to measure a phase difference between a voltage across the piezoelectric actuator and a current flowing through the piezoelectric actuator in response to the drive signal (col. 4, ll. 7-54; col. 10, ll. 42-55), and a controller (20) configured to adjust a frequency of the drive signal so as to minimize the measured phase difference (col. 12, ll. 39-52, col. 14, ll. 11-32; col. 17, ll. 1-26; col. 34, ll. 10-37), whereby the piezoelectric actuator vibrates at the resonant frequency (col. 4, ll. 7-54). Lo does not expressly disclose that the needle is mounted in the horn, as the needle appears to be monolithic with the horn as understood in view of fig. 1.
Raney discloses another phacoemulsification probe, wherein the probe comprises a horn (250; fig. 3) and a needle (210). The needle is mounted into the horn via a needle interface/adaptor (1030; fig. 4a; [0048]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Lo to construct the needle portion of the probe such that is mounted in the horn as taught by Raney, for the predictable advantage of providing a separable connection between the horn and the needle, thus allowing easy replacement of the needle if the needle is damaged.
Regarding claim 7, the controller is configured to adjust the frequency of the drive signal so as to minimize the measured phase difference (col. 12, ll. 45-51; col. 34, ll. 10-38). The algorithm used by the controller is considered an optimization algorithm since it is optimizing maximum efficiency and maximum delivery of electric power by ensuring that the phase angle between the voltage across the load and the current across the load is substantially zero. 
Regarding claim 12, Lo discloses a phacoemulsification method comprising inserting a needle (26) of a phacoemulsification probe into a lens capsule (col. 9, ll. 38-42: in order for tip 26 to touch cataract, tip must be inside lens capsule as understood by one of ordinary skill in the art), the probe including a horn (proximal portion of 22), generating a drive signal (via voltage control oscillator 56; col. 10, ll. 62-68) to drive a vibration of a piezoelectric actuator (28/30) having a resonant frequency, the piezoelectric actuator vibrating the horn and the needle, measuring a phase difference between a voltage across the piezoelectric actuator and a current flowing through the piezoelectric actuator in response to the drive signal (col. 4, ll. 7-54; col. 10, ll. 42-55), and adjusting a frequency of the drive signal so as to minimize the measured phase difference, whereby the piezoelectric actuator vibrates at the resonant frequency (col. 12, ll. 39-52, col. 14, ll. 11-32; col. 17, ll. 1-26; col. 34, ll. 10-37). Lo does not expressly disclose that the needle is mounted in the horn, as the needle appears to be monolithic with the horn as understood in view of fig. 1.
Raney discloses another phacoemulsification probe, wherein the probe comprises a horn (250; fig. 3) and a needle (210). The needle is mounted into the horn via a needle interface/adaptor (1030; fig. 4a; [0048]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Lo to construct the needle portion of the probe such that is mounted in the horn as taught by Raney, for the predictable advantage of providing a separable connection between the horn and the needle, thus allowing easy replacement of the needle if the needle is damaged.
Regarding claim 17, adjusting includes adjusting the frequency of the drive signal so as to minimize the measured phase difference based on an optimization algorithm (see at least col. 5, ll. 16-45, col. 17, ll. 1-25 and col. 34, ll. 17-34). The algorithm used by the controller is considered an optimization algorithm since it is optimizing maximum efficiency and maximum delivery of electric power by ensuring that the phase angle between the voltage across the load and the current across the load is substantially zero.
Regarding claim 19, Lo further discloses amplifying (via amplifier 60) the drive signal to power the piezoelectric actuator (col. 11, ll. 60-64). 
Claim(s) 10, 11, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Raney as applied to claims 1 and 12 above, and further in view of Boukhny et al. (US 2006/0036180). Lo in view of Raney discloses the invention substantially as stated above except for the that the piezoelectric actuator includes two different resonance modes as claimed. 
Boukhny discloses a phacoemulsification apparatus wherein the piezoelectric actuator of the phacoemulsification apparatus may include two different resonance modes, in particular a longitudinal resonance mode and a torsional resonance mode, having two respective resonant frequencies (see abstract; [0018]), whereby the piezoelectric actuator vibrates at a respective one of the resonant frequencies of a respective selected one of the resonance modes, thus providing enhanced cutting by allowing the user to select the desired mode as understood by one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Lo to construct the piezoelectric actuator such that it has a longitudinal resonance mode and a torsion resonance mode as taught by Boukhny in order to enhance cutting. As discussed above, Lo discloses a controller that is configured to adjust the frequency of the drive signal so as to minimize the measured phase difference.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Raney as applied to claim 1 above, and further in view of Wiener et al. (US 2010/0125292). Lo in view of Raney discloses the invention substantially as stated above including that the signal generator comprises a class AB amplifier configured to amplify the drive signal to power the piezoelectric actuator (col. 3, ll. 35-52), but does not expressly disclose a DDS as claimed.
Wiener discloses another ultrasonic surgical instrument, wherein the signal generator includes a direct digital synthesizer ([0021]) that is used to convert the digital frequency signal from the processor to an analog signal. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Lo to include a DDS configured to generate an analog drive signal as taught by Wiener in place of the digital to analog convertor (170) (see fig. 1 of Lo)  because such a modification can be considered a substitution of one known means for converting a digital signal to an analog signal for another, wherein the results are predictable and there is a reasonable expectation of success. 

Allowable Subject Matter
Claims 2-6, 8, 13-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2001/0039389 to Sakurai et al. discloses an ultrasonic device that includes phase difference detection circuitry (fig. 10) comprising a direct digital synthesizer (DDS 124) and a multiplier (74). 
US 6,053,906 to Honda et al. discloses an ultrasonic device that includes phase difference detection circuitry comprising two multipliers (25 and 53), wherein one multiplier is used to multiply the voltage with the current, yielding resultant signals (col. 8, ll. 34-60).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 11/17/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771